 



Exhibit 10.2
Fifth Third Bank
Continuing Guaranty Agreement
     THIS CONTINUING GUARANTY AGREEMENT (the “Guaranty”) made as of December 14,
2007 by and between Streamline Health Solutions, Inc., a Delaware corporation
located at 10200 Alliance Road, Cincinnati, Hamilton County, Ohio 45242 (the
“Guarantor”) and Fifth Third Bank, an Ohio banking corporation located at 38
Fountain Square Plaza, Cincinnati, Hamilton County, Ohio 45263 for itself and as
agent for any affiliate of Fifth Third Bancorp (“Beneficiary”).
W I T N E S S E T H:
     WHEREAS, Beneficiary has agreed to extend credit and financial
accommodations to Streamline Health, Inc. fka LanVision Inc., an Ohio
corporation (“Borrower”), pursuant to the Term Note, dated July 30, 2004,
executed by Borrower and made payable to the order of Beneficiary and the
Revolving Note, dated December 14, 2007, executed by Borrower and made payable
to the order of Beneficiary (collectively, the “Notes”), and all agreements,
instruments and documents executed or delivered in connection with any of the
foregoing or otherwise related thereto (together with any amendments,
modifications, or restatements thereof, the “Loan Documents”); and
     WHEREAS, Guarantor is affiliated with Borrower and, as such, shall be
benefited directly by the transaction contemplated by the Loan Documents, and
shall execute this Guaranty in order to induce Beneficiary to enter into such
transaction.
     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, Guarantor hereby guarantees, promises and undertakes
as follows:
     1. GUARANTY.
     (a) Guarantor hereby unconditionally, absolutely and irrevocably guarantees
to Beneficiary the full and prompt payment and performance when due (whether at
maturity by acceleration or otherwise) of any and all loans, advances,
indebtedness and each and every other obligation or liability of Borrower owed
to Beneficiary and any affiliate of Fifth Third Bancorp, however created, of
every kind and description, whether now existing or hereafter arising and
whether direct or indirect, primary or as guarantor or surety, absolute or
contingent, due or to become due, liquidated or unliquidated, matured or
unmatured, participated in whole or in part, created by trust agreement, lease,
overdraft, agreement, or otherwise, whether or not secured by additional
collateral, whether originated with Beneficiary or owed to others and acquired
by Beneficiary by purchase, assignment or otherwise, and including, without
limitation, all loans, advances, indebtedness and each and every other
obligation or liability arising under the Loan Documents, letters of credit now
or hereafter issued by Beneficiary or any affiliate of Fifth Third Bancorp for
the benefit of or at the request of Borrower, all obligations to perform or
forbear from performing acts, any and all Rate Management Obligations (as
defined in the Loan Documents), and all agreements, instruments and documents
evidencing, guarantying, securing or otherwise executed in connection with any
of the foregoing, together with any amendments, modifications, and restatements
thereof, and all expenses and attorneys’ fees incurred or other sums disbursed
by Beneficiary or any affiliate of Fifth Third Bancorp under this Guaranty or
any other document, instrument or agreement related to any of the foregoing
(collectively, the “Obligations”).
     (b) This Guaranty is a continuing guaranty of payment, and not merely of
collection, that shall remain in full force and effect until expressly
terminated in writing by Beneficiary, notwithstanding the fact that no
Obligations may be outstanding from time to time. Such termination by
Beneficiary shall be applicable only to transactions having their inception
after the effective date thereof, and shall not affect the enforceability of
this Guaranty with regard to any Obligations arising out of transactions having
their inception prior to such effective date, even if such Obligations shall
have been modified, renewed, compromised, extended, otherwise amended or
performed by Beneficiary subsequent to such termination. In the absence of any
termination of this Guaranty as provided above, Guarantor agrees that
Guarantor’s obligations hereunder shall not be deemed discharged or satisfied
until the Obligations are fully paid and performed, and no such payments or
performance with regard to


CONT-GUAR© Fifth Third Bancorp 2001

(BAR CODE) [l29458al2945811.gif]       
33118-14-4-R.MORR - Version # 8

 



--------------------------------------------------------------------------------



 



the Obligations is subject to any right on the part of any person whomsoever,
including but not limited to any trustee in bankruptcy, to recover any of such
payments. If any such payments are so set aside or settled without litigation,
all of which is within Beneficiary’s discretion, Guarantor shall be liable for
the full amount Beneficiary is required to repay, plus costs, interest,
reasonable attorneys’ fees and any and all expenses that Beneficiary paid or
incurred in connection therewith. A successor of Borrower, including Borrower in
its capacity as debtor in a bankruptcy reorganization case, shall not be
considered to be a different person than Borrower; and this Guaranty shall apply
to all Obligations incurred by such successor.
     (c) Guarantor agrees that Guarantor is directly and primarily liable to
Beneficiary and that the Obligations hereunder are independent of the
Obligations of Borrower, or of any other guarantor. The liability of Guarantor
hereunder shall survive discharge or compromise of any Obligation of Borrower in
bankruptcy or otherwise. Beneficiary shall not be required to prosecute or seek
to enforce any remedies against Borrower or any other party liable to
Beneficiary on account of the Obligations, or to seek to enforce or resort to
any remedies with respect to any collateral granted to Beneficiary by Borrower
or any other party on account of the Obligations, as a condition to payment or
performance by Guarantor under this Guaranty.
     (d) Beneficiary may, without notice or demand and without affecting its
rights hereunder, from time to time: (i) renew, extend, accelerate or otherwise
change the amount of, the time for payment of, or other terms relating to, any
or all of the Obligations, or otherwise modify, amend or change the terms of the
Loan Documents or any other document or instrument evidencing, securing or
otherwise relating to the Obligations, (ii) take and hold collateral for the
payment of the Obligations guaranteed hereby, and exchange, enforce, waive, and
release any such collateral, and apply such collateral and direct the order or
manner of sale thereof as Beneficiary in its discretion may determine.
Accordingly, Guarantor hereby waives notice of any and all of the foregoing.
     (e) Guarantor hereby waives all defenses, counterclaims and off-sets of any
kind or nature, whether legal or equitable, that may arise: (i) directly or
indirectly from the present or future lack of validity, binding effect or
enforceability of the Loan Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, (ii) from
Beneficiary’s impairment of any collateral, including the failure to record or
perfect the Beneficiary’s interest in the collateral, or (iii) by reason of any
claim or defense based upon an election of remedies by Beneficiary in the event
such election may, in any manner, impair, affect, reduce, release, destroy or
extinguish any right of contribution or reimbursement of Guarantor, or any other
rights of the Guarantor to proceed against any other guarantor, or against any
other person or any collateral.
     (f) Guarantor hereby waives all presentments, demands for performance or
payment, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of default or nonpayment, notice of acceptance of this
Guaranty, and notices of the existence, creation, or incurring of new or
additional Obligations, and all other notices or formalities to which Guarantor
may be entitled, and Guarantor hereby waives all suretyship defenses, including
but not limited to all defenses set forth in the Uniform Commercial Code, as
revised from time to time (the “UCC”) to the full extent such a waiver is
permitted thereby.
     (g) Guarantor hereby irrevocably waives all legal and equitable rights to
recover from Borrower any sums paid by the Guarantor under the terms of this
Guaranty, including without limitation all rights of subrogation and all other
rights that would result in Guarantor being deemed a creditor of Borrower under
the federal Bankruptcy Code or any other law, and Guarantor hereby waives any
right to assert in any manner against Beneficiary any claim, defense,
counterclaim and offset of any kind or nature, whether legal or equitable, that
Guarantor may now or at any time hereafter have against Borrower or any other
party liable to Beneficiary.
     2. REPRESENTATIONS, WARRANTIES AND COVENANTS. Guarantor hereby represents,
warrants and covenants as follows:
     (a) Guarantor is duly organized, validly existing and in good standing
under the laws of the state of its incorporation, has the power and authority to
carry on its business and to enter into and perform this Guaranty and is
qualified and licensed to do business in each jurisdiction in which such
qualification or licensing is required.


CONT-GUAR© Fifth Third Bancorp 2001

(BAR CODE) [l29458al2945812.gif]  
-2-  
33118-14-4-R.MORR - Version # 8

 



--------------------------------------------------------------------------------



 



     (b) The execution, delivery and performance by Guarantor of this Guaranty
have been duly authorized by all necessary corporate action, and shall not
violate any provision of law or regulation applicable to Guarantor, or the
articles of incorporation, regulations or bylaws of Guarantor, or any writ or
decree of any court or governmental instrumentality, or any instrument or
agreement to which Guarantor is a party or by which Guarantor may be bound; this
Guaranty is a legal, valid and binding obligation of said Guarantor, enforceable
in accordance with its terms; and there is no action or proceeding before any
court or governmental body agency now pending that may materially adversely
affect the condition (financial or otherwise) of Guarantor.
     3. AFFIRMATIVE COVENANTS. Guarantor covenants with, and represents and
warrants to, Beneficiary that, from and after the execution date of the Loan
Documents until the Obligations are paid and satisfied in full:
     (a) Financial Statements. Guarantor shall maintain a standard and modern
system for accounting and shall furnish to Beneficiary:
     (i) Within 30 days after the end of each month, a copy of Guarantor’s
internally prepared consolidated financial statements for that month and for the
year to date in a form reasonably acceptable to Beneficiary, prepared and
certified as complete and correct, subject to changes resulting from year-end
adjustments, by the principal financial officer of Guarantor;
     (ii) Within 45 days after the end of each quarter, a copy of Guarantor’s
internally prepared consolidated financial statements for that quarter and for
the year to date in a form reasonably acceptable to Beneficiary, prepared and
certified as complete and correct, subject to changes resulting from year-end
adjustments, by the principal financial officer of Guarantor;
     (iii) Within 120 days after the end of each fiscal year, a copy of
Guarantor’s financial statements audited by a firm of independent certified
public accountants acceptable to Beneficiary (which acceptance shall not be
unreasonably withheld) and accompanied by an audit opinion of such accountants
without qualification;
     (iv) With the statements submitted above, a certificate signed by the
Guarantor, (i) stating that no Event of Default specified herein, nor any event
which upon notice or lapse of time, or both would constitute such an Event of
Default, has occurred, or if any such condition or event existed or exists,
specifying it and describing what action Guarantor has taken or proposes to take
with respect thereto, and (ii) setting forth, in summary form, figures showing
the financial status of Guarantor in respect of the financial restrictions
contained herein;
     (v) Immediately upon any officer of Guarantor obtaining knowledge of any
condition or event which constitutes or, after notice or lapse of time or both,
would constitute an Event of Default, a certificate of such person specifying
the nature and period of the existence thereof, and what action Guarantor has
taken or is taking or proposes to take in respect thereof;
All of the statements referred to in (i), (ii) and (iii) above shall be in
conformance with generally accepted accounting principles and give
representatives of Beneficiary access thereto at all reasonable times, including
permission to examine, copy and make abstracts from any such books and records
and such other information which might be helpful to Beneficiary in evaluating
the status of the loans as it may reasonably request from time to time.
With all financial statements delivered to Beneficiary as provided in (i),
(ii) and (iii) above, Guarantor shall deliver to Beneficiary a Financial
Statement Compliance Certificate in addition to the other information set forth
therein, which certifies the Guarantor’s compliance with the financial covenants
set forth herein and that no Event of Default has occurred.
If at any time Guarantor has any additional subsidiaries which have financial
statements that could be consolidated with those of Guarantor under generally
accepted accounting principles, the financial statements required by subsections
(i), (ii) and (iii) above shall be the financial statements of Guarantor and all
such subsidiaries prepared on a consolidated and consolidating basis.


CONT-GUAR© Fifth Third Bancorp 2001

(BAR CODE) [l29458al2945813.gif]  
-3-  
33118-14-4-R.MORR - Version # 8

 



--------------------------------------------------------------------------------



 



     4. FINANCIAL COVENANTS. Guarantor and Beneficiary hereby agrees as follows:
     (a) Minimum Tangible Net Worth. Guarantor shall not permit its Tangible Net
Worth, on a consolidated basis, to be less than the following at the end of any
month during any of the periods set forth below:

          Period   Min. Amount
10/31/2007 and thereafter
    $2,000,000.00  

     (b) Fixed Charge Coverage Ratio. Guarantor shall not permit its Fixed
Charge Coverage Ratio, on a consolidated basis, to be less than the following at
the end of any month during any of the following periods as measured on a
rolling twelve month basis.

          Period   Min. Ratio
04/30/2008 and thereafter
  1.10 to 1.0

     (c) Funded Indebtedness to EBITDA. Guarantor shall not permit its Funded
Indebtedness to EBITDA, on a consolidated basis, to be greater than the
following at the end of any month during any of the following periods as
measured on a rolling twelve month basis.

      Period   Max. Ratio
10/31/2007 and thereafter
  2.0 to 1.0

     5. DEFINITIONS. Certain capitalized terms have the meanings set forth on
any exhibit hereto, in the Security Agreement, if applicable, or any other Loan
Document. All financial terms used herein but not defined on the exhibits, in
the Security Agreement, if applicable, or any other Loan Document have the
meanings given to them by generally accepted accounting principles. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as adopted in the state whose law governs this instrument. The following
definitions are used herein:
     (a) “EBITDA” means on a consolidated basis, the amount of Guarantor’s
earnings before interest, taxes, depreciation and amortization expense for the
measurement period.
     (b) “Fixed Charge Coverage Ratio” means the ratio of (a) Guarantor’s EBITDA
plus rent and operating lease payments, less distributions, dividends and
capital expenditures (other than capital expenditures financed with the proceeds
of purchase money Indebtedness or capital leases to the extent permitted
hereunder) and other extraordinary items for the twelve month period then ending
to (b) the consolidated sum of (i) Guarantor’s interest expense, and (ii) all
principal payments with respect to Indebtedness that were paid or were due and
payable by all consolidated entities during the period plus rent and operating
lease expense incurred and all cash taxes paid in the same such period.
     (c) “Funded Indebtedness” means all Indebtedness (i) in respect of money
borrowed or (ii) evidenced by a note, debenture (senior or subordinated) or
other like written obligation to pay money, or (iii) in respect of rent or hire
of property under leases or lease arrangements which under generally accepted
accounting principles are required to be capitalized, or (iv) in respect of
obligations under conditional sales or other title retention agreements.
     (d) “Indebtedness” means (i) all items (except items of capital stock, of
capital surplus, of general contingency reserves or of retained earnings,
deferred income taxes, and amount attributable to minority interest if any)
which in accordance with generally accepted accounting principles would be
included in determining total liabilities on a consolidated basis (if Guarantor
should have a subsidiary) as shown on the liability side of a balance sheet as
at the date as of which Indebtedness is to be determined, (ii) all indebtedness
secured by any mortgage, pledge, lien or conditional sale or other title
retention agreement to which any property or asset owned or held is subject,
whether or not the indebtedness secured thereby shall have been assumed
(excluding non-capitalized leases which may amount to title retention agreements
but including capitalized leases), and (iii) all indebtedness of others which
Guarantor or any subsidiary has directly or indirectly guaranteed, endorse


CONT-GUAR© Fifth Third Bancorp 2001

(BAR CODE) [l29458al2945814.gif]  
-4-  
33118-14-4-R.MORR - Version # 8

 



--------------------------------------------------------------------------------



 



(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which Guarantor or
any subsidiary has agreed to apply or advance funds (whether by way of loan,
stock purchase, capital contribution or otherwise) or otherwise to become
directly or indirectly liable.
     (e) “Loan Documents” means any and all Rate Management Agreements and each
and every document or agreement executed by any party evidencing, guarantying or
securing any of the Obligations; and “Loan Document” means any one of the Loan
Documents.
     (f) “Subsidiary” means any corporation of which Guarantor directly or
indirectly owns or controls at the time outstanding stock having ordinary
circumstances (not depending on the happening of a contingency) voting power to
elect a majority of the board of directors of said corporation.
     (g) “Tangible Net Worth” shall mean the total of the capital stock (less
treasury stock), paid-in capital surplus, general contingency reserves and
retained earnings (deficit) of Guarantor and any Subsidiary as determined on a
consolidated basis in accordance with generally accepted accounting principles
after eliminating all inter-company items and all amounts properly attributable
to minority interests, if any, in the stock and surplus of any Subsidiary, minus
the following items (without duplication of deductions), if any, appearing on
the consolidated balance sheet of Guarantor:
     (i) all deferred charges (less amortization, unamortized debt discount and
expense and corporate organization expenses);
     (ii) the book amount of all assets which would be treated as intangibles
under generally accepted accounting principles, including, without limitation,
such items as goodwill, trademark applications, trade names, service marks,
brand names, copyrights, patents, patent applications and licenses, and rights
with respect to the foregoing;
     (iii) the amount by which aggregate inventories or aggregate securities
appearing on the asset side of such consolidated balance sheet exceed the lower
of cost or market value (at the date of such balance sheet) thereof;
     (iv) any write-up in the book amount of any asset resulting from a
revaluation thereof from the book amount entered upon acquisition of such asset;
and
     (v) Any related party notes or accounts receivable. Related parties shall
generally include entities with common ownership or management with the
Guarantor, and employees of the Guarantor.
     6. EVENTS OF DEFAULT. Any of the following occurrences shall constitute an
“Event of Default” under this Guaranty:
     (a) An Event of Default occurs under the terms of the Loan Documents or any
other document or instrument evidencing, securing or otherwise relating to the
Obligations, as “Event of Default” shall be defined therein.
     (b) Guarantor shall fail to observe or perform any covenant, condition, or
agreement under this Guaranty for a period of thirty (30) days from the date of
such breach, or any representation or warranty of Guarantor set forth in this
Guaranty shall be materially inaccurate or misleading when made or delivered.
     (c) The dissolution of Guarantor, or of any endorser or other guarantor of
the Obligations, or the merger or consolidation of any of the foregoing with a
third party, or the lease, sale or other conveyance of a material part of the
assets or business of any of the foregoing to a third party outside the ordinary
course of its business, or the lease, purchase or other acquisition of a
material part of the assets or business of a third party by any of the
foregoing.


CONT-GUAR© Fifth Third Bancorp 2001

(BAR CODE) [l29458al2945815.gif]  
-5-  
33118-14-4-R.MORR - Version # 8

 



--------------------------------------------------------------------------------



 



     (d) The default by Guarantor under the terms of any indebtedness of
Guarantor now or hereafter existing, which default has not been cured within any
time period permitted pursuant to the terms and conditions of such indebtedness
or the occurrence of an event which gives any creditor the right to accelerate
the maturity of any such indebtedness.
     (e) The commencement by Guarantor of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or the
entry of a decree or order for relief in respect of Guarantor in a case under
any such law or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of Guarantor or for any substantial
part of Guarantor’s property, or ordering the wind-up or liquidation of
Guarantor’s affairs; or the filing and pendency for 30 days without dismissal of
a petition initiating an involuntary case under any such bankruptcy, insolvency
or similar law; or the making by Guarantor of any general assignment for the
benefit of creditors; or the failure of Guarantor generally to pay Guarantor’s
debts as such debts become due; or the taking of action by Guarantor in
furtherance of any of the foregoing.
     (f) The revocation or attempted revocation of this Guaranty by Guarantor
before the termination of this Guaranty in accordance with its terms, or the
assignment or attempted assignment of this Guaranty by Guarantor.
     7. REMEDIES.
     (a) Whenever any Event of Default as defined herein shall have happened,
Beneficiary, in its sole discretion, may take any remedial action permitted by
law or in equity or by the Loan Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, including
demanding payment in full of all sums guaranteed hereby, plus any accrued
interest or other expenses.
     (b) If Beneficiary should employ attorneys or incur other expenses for the
enforcement of this Guaranty, Guarantor, on demand therefor, shall reimburse the
reasonable fees of such attorneys and such other expenses to the extent
permitted by law.
     (c) No remedy set forth herein is exclusive of any other available remedy
or remedies, but each is cumulative and in addition to every other remedy given
under this Guaranty or now or hereafter existing at law or in equity or by
statute. No delay or omission on the part of Beneficiary to exercise any right
or remedy shall be construed to be a waiver thereof, but any such right or
remedy may be exercised from time to time and as often as may be deemed
expedient thereby, and a waiver on any one occasion shall be limited to that
particular occasion.
     8. FINANCIAL CONDITION OF BORROWER. Guarantor is presently informed of the
financial condition of Borrower and of all other circumstances that a diligent
inquiry would reveal and which would bear upon the risk of nonpayment of any of
the Obligations. Guarantor hereby covenants that Guarantor shall continue to
keep informed of such matters, and hereby waives Guarantor’s right, if any, to
require Beneficiary to disclose any present or future information concerning
such matters including, but not limited to, the release of or revocation by any
other guarantor.
     9. SUBORDINATION. All indebtedness and liability now or hereafter owing by
Borrower to Guarantor is hereby postponed and subordinated to the Obligations
owing to Beneficiary; and such indebtedness and liability to Guarantor, if
Beneficiary so requests, shall be collected, enforced and received by Guarantor
as trustee for Beneficiary and be paid over to Beneficiary on account of the
Obligations.
     10. NOTICES. Any notices under or pursuant to this Guaranty shall be deemed
duly sent when delivered in hand or when mailed by registered or certified mail,
return receipt requested, addressed as follows:


CONT-GUAR© Fifth Third Bancorp 2001

(BAR CODE) [l29458al2945816.gif]  
-6-  
33118-14-4-R.MORR - Version # 8

 



--------------------------------------------------------------------------------



 



     
To Guarantor:
  Streamline Health Solutions, Inc.
 
  10200 Alliance Road
 
  Cincinnati, Ohio 45242
 
  Hamilton County, Ohio
 
   
To Beneficiary:
  Fifth Third Bank
 
  38 Fountain Square Plaza
 
  Cincinnati, Ohio 45263
 
  Hamilton County, Ohio

Either party may change such address by sending notice of the change to the
other party.
     11. MISCELLANEOUS.
     (a) This Guaranty may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.
     (b) This Guaranty is the complete agreement of the parties hereto and
supersedes all previous understandings and agreements relating to the subject
matter hereof. Neither this Guaranty nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing signed by the party against whom enforcement of the
termination, amendment, supplement, waiver or modification is sought.
     (c) As the context herein requires, the singular shall include the plural
and one gender shall include one or both other genders.
     (d) This Guaranty shall inure to the benefit of Beneficiary’s successors
and assigns and shall be binding upon the heirs, executors, administrators and
successors of Guarantor. This Guaranty is not assignable by Guarantor.
     (e) If any provision of this Guaranty or the application thereof to any
person or circumstance is held invalid, the remainder of this Guaranty and the
application thereof to other persons or circumstances shall not be affected
thereby.
     (f) If from any cause or circumstances whatsoever, fulfillment of any
provisions of this Guaranty at the time performance of such provision shall be
due involves transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto the obligation to be fulfilled
shall be reduced to the limit of such validity. The provisions of this paragraph
shall control every other provision of this Guaranty.
     (g) This Guaranty is assignable by Beneficiary, and any assignment hereof
or any transfer or assignment of the Loan Documents or portions thereof by
Beneficiary shall operate to vest in any such assignee all rights and powers
herein conferred upon and granted to Beneficiary.
     (h) This Guaranty shall be governed by and construed in accordance with the
law of the State of Ohio. Guarantor agrees that the state and federal courts for
the County in which the Beneficiary is located or any other court in which
Beneficiary initiates proceedings have exclusive jurisdiction over all matters
arising out of this Guaranty.
     (i) GUARANTOR AND BENEFICIARY HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF
ANY MATTERS ARISING IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED
THERETO.


CONT-GUAR© Fifth Third Bancorp 2001

(BAR CODE) [l29458al2945817.gif]  
-7-  
33118-14-4-R.MORR - Version # 8

 



--------------------------------------------------------------------------------



 



     12. CONFESSION OF JUDGMENT. Guarantor authorizes any attorney of record to
appear for it in any court of record in the State of Ohio, after an Obligation
becomes due and payable whether by its terms or upon default, waive the issuance
and service of process, and release all errors, and confess a judgment against
it in favor of the holder of such Obligation, for the principal amount of such
Obligation plus interest thereon, together with court costs and attorneys’ fees.
Stay of execution and all exemptions are hereby waived. If an Obligation is
referred to an attorney for collection, and the payment is obtained without the
entry of a judgment, the obligors shall pay to the holder of such obligation its
attorneys’ fees. GUARANTOR AGREES THAT AN ATTORNEY WHO IS COUNSEL TO BENEFICIARY
OR ANY OTHER HOLDER OF SUCH OBLIGATION MAY ALSO ACT AS ATTORNEY OF RECORD FOR
GUARANTOR WHEN TAKING THE ACTIONS DESCRIBED ABOVE IN THIS PARAGRAPH. GUARANTOR
AGREES THAT ANY ATTORNEY TAKING SUCH ACTIONS MAY BE PAID FOR THOSE SERVICES BY
BENEFICIARY OR THE HOLDER OF SUCH OBLIGATION. GUARANTOR WAIVES ANY CONFLICT OF
INTEREST THAT MAY BE CREATED BECAUSE THE ATTORNEY WHO ACTS FOR GUARANTOR
PURSUANT TO THIS PARAGRAPH IS ALSO REPRESENTING BENEFICIARY OR THE HOLDER OF
SUCH OBLIGATION, OR BECAUSE SUCH ATTORNEY IS BEING PAID BY BENEFICIARY OR THE
HOLDER OF SUCH OBLIGATION.
     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of
the date first above written.
WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

     
BENEFICIARY:
  GUARANTOR:
 
   
Fifth Third Bank, an Ohio banking corporation
  Streamline Health Solutions, Inc., a Delaware corporation
 
   
By:
  By:
 
   
(Signature)
  (Authorized Signer)
 
   
 
  Paul W. Bridge Jr., CFO
 
   
(Print Name and Title)
  (Print Name and Title)


CONT-GUAR© Fifth Third Bancorp 2001

(BAR CODE) [l29458al2945818.gif]  
-8-  
33118-14-4-L-R.MORR - Version # 8

 